DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “database 130, 215” in [0034], [0047]-[0049], [0056], [0058], [0063], [0065], [0068], and [0074] appears to be a typographical error. Item 130 is depicted in Fig. 1A and [0028]-[0029] as a door. Item 215 does not appear anywhere in the figures, however Fig. 2 Item 275 is a database. For the purposes of examination and the 112(f) interpretation of claims 17-20, database 215 is being interpreted as database 275.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the elapsed time" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 14 would provide antecedent basis for this limitation, however claim 15 depends upon claim 13 rather than claim 14.
Claim 18 recites the limitations “the means for maintaining receptacle availability information,” “the means for maintaining item information,” and “the means for determining a score threshold.” There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation “the means for maintaining recipient score information.” There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 recite the limitation “The system of Claim 16” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-11 and 17-20 recite a combination of devices and therefore recite a machine.
Claims 12-16 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 12, and 17, as a whole, are directed to the abstract idea of receiving recipient information, determining a recipient score, and assigning a delivery receptacle to an item based on the recipient score, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (e.g. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) because the instant claims obtain recipient information to communicate information about assigning an item to a receptacle. See MPEP 2106.04(a)(2)(I). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) because the instant claims are assigning receptacles to balance the priority of different delivery items. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, 
With regards to Claims 6-7, 10-11, 13, 16, and 20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: sending a notification, displaying receptacle information, determining a second recipient, retrieving a second recipient score, determining not to assign a second item based on a threshold, displaying an indication an item is not assigned, identifying recipients that do not satisfy a threshold, and determining not to assign items.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 12, and 17 recite the additional elements: a plurality of receptacles, a memory, a destination device, a scanning device, and a processor which are used to perform the receiving, determining, retrieving, identifying, and assigning steps. The plurality of receptacles in these steps are recited at a high level of generality, i.e., as a generic receptacle performing a generic item storage function. These memory, destination device, scanning device, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The scanning items to obtain images of items step is recited at a high level of generality (i.e., as a general means of gathering item data for use in the determining step), and amounts to mere data gathering, which is a 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of assigning item receptacles in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery agent process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 12, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a memory, a destination device, a scanning device, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.); processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services); presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies); storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies); and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a plurality of receptacles (Specification [0024], [0025], [0027]), a memory (Specification [0032]), a destination device (Specification [0035]), a scanning device (Specification [0036]), and a processor (Specification [0032], [0035]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a memory, a destination device, a scanning device, and a processor. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by scanning items to obtain images of items. See MPEP 2106.05(g). The claims limit the field of use by reciting delivery receptacles. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional 
With regards to Claims 5, 9, 10, 14, and 18-19, the additional elements do not amount to significantly more than the judicial exception. Claims 5, 9, 14, and 18-19 recite a generic computer performing generic computer functions by reciting transmitting a message, storing an association, updating receptacle information, updating item information, updating threshold information, and updating score information. Claims 5, 10, and 14 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by obtaining an image and receiving updated availability information. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-4, 8, and 15, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (U.S. P.G. Pub. 2015/0371187 A1), hereinafter Irwin, in view of Lopez et al. (U.S. P.G. Pub. 2018/0240181 A1), hereinafter Lopez.

Claim 1. 
Irwin discloses a system for delivery of items comprising: 
a plurality of receptacles for receiving items (Irwin [0067], [0078]-[0079] storage unit contains a plurality of receptacles); 
a memory storing a plurality of recipient scores, each recipient score associated with a recipient of a plurality of recipients, and receptacle information (Irwin [0149], [0151] user database; [0149], [0150] storage database); and 
a destination device in communication with the memory, the destination device comprising a scanning device and a processor (Irwin [0132]-[0134] processor; [0098] scanner for reading visual identifier may comprise an interface such as a camera), the processor configured to: 
obtain, from the scanning device, an image of an item to be delivered (Irwin [0098] scanner for reading visual identifier may comprise an interface such as a camera; [0138] interface may receive information relating to a scanned item; [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
determine an intended recipient of the item based on the obtained image (Irwin [0304]-[0305] determine if user is registered in the user database; [0324]-[0325], [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
retrieve, from the database, the recipient score corresponding to the determined intended recipient (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient); and 
Regarding the following limitation:
assign the item for delivery to one of the receptacles based on the recipient score, a predetermined score threshold, and the receptacle information.
Irwin discloses assigning the item to one of the receptacles based on the recipient score and the receptacle information (Irwin [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a predetermined score threshold, but Lopez does (Lopez [0096] if user score exceeds a threshold they are given priority). 
One of ordinary skill in the art would have recognized that applying the known technique of using a threshold to differentiate when a recipient’s item receives priority of Lopez to Irwin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lopez to the teaching of Irwin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a priority level threshold. Further, applying a priority threshold to Irwin, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient calculation of the priority of an item by comparing the recipient information to a threshold rather than making a determination relative to other recipients.

Claim 2. 
Irwin in view of Lopez teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses:
wherein each recipient score is determined based on one or more of an initial recipient score value, historical data corresponding to timing of retrieval of items by the recipient, and a status of the recipient (Irwin [0155], [0306] priority is assigned based on data related to 

Claim 3. 
Irwin in view of Lopez teaches all of the elements of claim 2, as shown above. Additionally, Irwin discloses:
wherein the status of the recipient corresponds to a prioritized status requested by the recipient (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient).

Claim 4. 
Irwin in view of Lopez teaches all of the elements of claim 2, as shown above. Additionally, Irwin discloses: 
wherein the historical data corresponding to timing of retrieval corresponds to delay in retrieval of items by the recipient (Irwin [0306] efficiency may refer to how quickly an intended recipient has responded to and/or picked up an item in response to a notification that an item is available for pickup).

Claim 5. 
Irwin in view of Lopez teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the processor of the destination device is further configured to: 
obtain, using the scanning device, an image of an asset tag corresponding to the receptacle to which the item is assigned (Irwin [0098] scanner for reading visual identifier may 
transmit a message indicative of the item being placed into the receptacle to which the item is allocated (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item); and 
store an association between the item and the receptacle (Irwin [0117], [0309], [0314], [0351], [0353] associate access information with the receptacle containing the parcel).

Claim 6. 
Irwin in view of Lopez teaches all of the elements of claim 5, as shown above. Additionally, Irwin discloses wherein the processor is further configured to 
send an electronic notification to a device or account associated with the intended recipient, the electronic notification comprising at least one of a receptacle identifier and machine readable information operable to unlock an electronic lock (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item).

Claim 7. 
Irwin in view of Lopez teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the processor of the destination device is further configured to 
cause the destination device to display a receptacle identifier corresponding to the receptacle to which the item is assigned (Irwin [0312] receptacle is assigned).

Claim 8. 
Irwin in view of Lopez teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses: 
wherein the plurality of receptacles comprise lockable item receptacles located in a publicly accessible area of a unit delivery facility (Irwin [0281] the default storage unit may comprise a vast number of storage receptacles, and may be located, at, for example, a post office).

Claim 9. 
Irwin in view of Lopez teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the processor of the destination device is further configured to 
periodically scan asset tags corresponding to unoccupied receptacles of the plurality of receptacles and to cause, at least in part, an update to one or more of the receptacle information, the recipient scores and the score threshold based at least in part on the images of asset tags (Irwin [0128] P.O. Box and Locker number; [0230] statistics updates are periodically requested; [0240] update statistics; [0241] send status and statistics updates)

Claim 10. 
Irwin in view of Lopez teaches all of the elements of claim 1, as shown above. Additionally, Irwin discloses wherein the processor of the destination device is further configured to: 
obtain, using the scanning device, an image of a second item to be delivered (Irwin [0191]-[0192] determine if there is another item for deposit; [0098] scanner for reading visual identifier may comprise an interface such as a camera; [0138] interface may receive information 
determine, based on the image, a second intended recipient of the second item (Irwin [0191]-[0192] determine if there is another item for deposit; [0304]-[0305] determine if user is registered in the user database; [0324]-[0325], [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
retrieve, from the database, a second recipient score corresponding to the second recipient (Irwin [0191]-[0192] determine if there is another item for deposit; [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient); 
Regarding the following limitation:
determine, based at least in part on the second recipient score and the predetermined score threshold, that the second item will not be assigned to any of the receptacles; and 
Irwin discloses determining, based at least in part on the second recipient score, that the second item will not be assigned to any of the receptacles (Irwin [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a predetermined score threshold, but Lopez does (Lopez [0100] de-prioritize orders with low user scores that are under a threshold). One of ordinary skill in the art would have been motivated to include the teachings of Lopez in the system of Irwin for the same reasons discussed above in claim 1.
cause the destination device to display an indication that the second item is not assigned to a receptacle (Irwin [0283] item is designated for alternate delivery; [0305] [0307], [0312] send item to a different delivery location).

Claim 11. 
Irwin in view of Lopez teaches all of the elements of claim 10, as shown above. Additionally, Irwin discloses wherein the processor of the destination device is further configured to 
cause the destination device to display an identifier of a storage location, other than the plurality of receptacles, in which the item should be placed (Irwin [0283] item is designated for alternate delivery; [0305] [0307], [0312] send item to a different delivery location).

Claim 12. 
Irwin discloses a method for distributing items to recipients, the method comprising: 
receiving receptacle availability information including a number of available receptacles at a unit delivery facility containing a plurality of receptacles (Irwin [0067], [0078]-[0079] storage unit contains a plurality of receptacles; [0281] the default storage unit may comprise a vast number of storage receptacles, and may be located, at, for example, a post office); 
receiving item quantity information including a number of items to be distributed to recipients at the unit delivery facility (Irwin [0191]-[0192] determine if there is another item for deposit; [0288] receive item information); 
receiving a plurality of recipient scores corresponding to intended recipients associated with the items to be distributed (Irwin [0149], [0151] user database; [0149], [0150] storage database); 
Regarding the following limitation:
determining a score threshold based on the receptacle availability information, the item quantity information, and the recipient scores; 
Irwin discloses determining recipient priority and items for deposit (Irwin [0191]-[0192] determine if there is another item for deposit; [0149], [0151] user database; [0149], [0150] storage database; [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority 
Irwin discloses:
scanning individual items to obtain images of the individual items (Irwin [0098] scanner for reading visual identifier may comprise an interface such as a camera; [0138] interface may receive information relating to a scanned item; [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
determining intended recipients of the individual items based on the images (Irwin [0304]-[0305] determine if user is registered in the user database; [0324]-[0325], [0337]-[0338] determine if item has a barcode or other readable identifier and if it does then determine if it is associated with a recipient); 
determining the recipient scores corresponding to the intended recipients of the items (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient); 
Regarding the following limitation:
identifying items with intended recipients having recipient scores that satisfy the score threshold; and 
Irwin discloses identifying items with recipients having priority (Irwin [0155], [0306] priority is assigned based on data related to historical activity of the intended recipient wherein higher priority is given if the recipient is frequent and/or efficient; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a score threshold, but Lopez does (Lopez [0096] if user score exceeds a threshold they are given priority). One of ordinary skill in the art 
Irwin discloses:
placing the identified items into receptacles of the plurality of receptacles (Irwin [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient).

Claim 13. 
Irwin in view of Lopez teaches all of the elements of claim 11, as shown above. Additionally, Irwin discloses: 
identifying items with intended recipients having recipient scores that do not satisfy the score threshold (Lopez [0100] de-prioritize orders with low user scores that are under a threshold); and
determining that the items with intended recipients having recipient scores that do not satisfy the score threshold will not be placed into receptacles of the plurality of receptacles. 
Regarding the above limitations, Irwin discloses determining based on recipient score an item will not be assigned to any of the receptacles (Irwin [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a predetermined score threshold, but Lopez does (Lopez [0100] de-prioritize orders with low user scores that are under a threshold). One of ordinary skill in the art would have been motivated to include the teachings of Lopez in the system of Irwin for the same reasons discussed above in claim 1.

Claim 14. 
Irwin in view of Lopez teaches all of the elements of claim 11, as shown above. Additionally, Irwin discloses: 
receiving subsequent receptacle availability information indicating that an item has been retrieved from a receptacle (Irwin [0236], [0238], [0240], [0245] status update; [0355] successful retrieval); and 
causing an update to the recipient score corresponding to the intended recipient of the item based on an elapsed time between placing the item into the receptacle and receiving the subsequent receptacle availability information (Irwin [0355] update databases indicating successful retrieval; [0306] efficiency refers to how quickly an intended recipient has responded to and/or picked up an item in response to a notification that an item is available for pickup).

Claim 15. 
Irwin in view of Lopez teaches all of the elements of claim 13, as shown above. Additionally, Irwin discloses:
wherein the update to the recipient score increases a probability that subsequent items associated with the intended recipient will be placed into a receptacle if the elapsed time is relatively short, and wherein the update to the recipient score decreases the probability that subsequent items associated with the intended recipient will be placed into a receptacle if the elapsed time is relatively long (Irwin [0306] higher priority is assigned to users with better efficiency).

Claim 16. 
Irwin in view of Lopez teaches all of the elements of claim 11, as shown above. Additionally, Irwin discloses: 
causing, at least in part, an electronic notification to be sent to a device or account corresponding to the intended recipient, the electronic notification comprising at least one of a receptacle identifier and machine readable information operable to unlock an electronic lock (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item).

Claim 17. 
Irwin discloses a system for managing a plurality of receptacles for distributing items to recipients, the system comprising: 
means for maintaining receptacle availability information indicative of a number of unoccupied receptacles in a unit delivery facility (Irwin [0067], [0078]-[0079] storage unit contains a plurality of receptacles; [0281] the default storage unit may comprise a vast number of storage receptacles, and may be located, at, for example, a post office); 
means for maintaining item information indicative of a number of items to be distributed to recipients via the unit delivery facility (Irwin [0149], [0150] storage database); 
means for maintaining recipient score information corresponding to a plurality of intended recipients associated with the unit delivery facility (Irwin [0149], [0151] user database); 
Regarding the following limtiation:
means for determining a score threshold for allocation of the items to unoccupied receptacles, based on the receptacle availability information, the item information, and the recipient score information; and 
Irwin discloses determining recipient priority and items for deposit (Irwin [0191]-[0192] determine if there is another item for deposit; [0149], [0151] user database; [0149], [0150] storage database; [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using determining a score threshold, but Lopez does (Lopez [0096] if user score exceeds a threshold they are given priority). One of ordinary skill in the art would have been motivated to include the teachings of Lopez in the system of Irwin for the same reasons discussed above in claim 1.
Regarding the following limitation:
means for assigning individual items to unoccupied receptacles based on the recipient score information and the score threshold.
Irwin discloses assigning the item to one of the receptacles based on the recipient score (Irwin [0281], [0312] receptacle is assigned; [0307] availability determined on the basis of priority given to item or recipient). However, Irwin does not disclose using a score threshold, but Lopez does (Lopez [0096] if user score exceeds a threshold they are given priority). One of ordinary skill in the art would have been motivated to include the teachings of Lopez in the system of Irwin for the same reasons discussed above in claim 1.

Claim 18. 
Irwin in view of Lopez teaches all of the elements of claim 16, as shown above. Additionally, Irwin discloses 
wherein the means for maintaining receptacle availability information, the means for maintaining item information, and the means for determining a score threshold are each configured to update on a periodic schedule (Irwin [0230] statistics updates are periodically requested; [0240] update statistics; [0241] send status and statistics updates).

Claim 19. 
Irwin in view of Lopez teaches all of the elements of claim 16, as shown above. Additionally, Irwin discloses
wherein the means for maintaining recipient score information is configured to update on an event-based schedule (Irwin [0237] a customer update message is an update relating to customers who have used the storage unit; [0240] update statistics; [0241] send status and statistics updates).

Claim 20. 
Irwin in view of Lopez teaches all of the elements of claim 16, as shown above. Additionally, Irwin discloses:
means for sending electronic notifications to recipients associated with the items assigned to unoccupied receptacles (Irwin [0162], [0198], [0205], [0230], [0291], [0294], [0296], [0310], [0315], [0332], [0334] provide recipient notice of an item for pickup along with information required to retrieve the item).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628